PER CURIAM
Defendant was convicted of delivery of a controlled substance, ORS 475.992(2), possession of a controlled substance, ORS 475.992(4), and criminal conspiracy to deliver a controlled substance. ORS 161.450. The trial court merged the conviction for criminal conspiracy into “the other two convictions,” meaning that it merged with the delivery conviction. The trial court imposed two years probation, but then attached separate conditions of probation relating to each of the three counts against defendant, including the criminal conspiracy conviction. Defendant assigns error to the sentence, arguing that the trial court could not impose a separate sentence for a merged conviction. We agree. See State v. Crotsley, 308 Or 272, 779 P2d 600 (1989).
Defendant’s remaining assignment of error does not require discussion.
Remanded for resentencing.